Citation Nr: 0716739	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-09 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a compensable rating for shell fragment 
wound scar of the left forearm.

2.  Entitlement to service connection for numbness, weakness, 
left forearm, claimed as secondary to shell fragment wound 
residuals.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to December 
1971.

Service connection was initially established for the 
veteran's left forearm scar, shell fragment wound residual, 
by a February 1972 rating decision.  A noncompensable (zero 
percent) rating was assigned, and has been in effect ever 
since.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the claims.  The RO 
in Louisville, Kentucky, currently has jurisdiction over the 
veteran's VA claims folder.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in February 2007.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.

The Board notes that the veteran also perfected an appeal to 
the January 2004 rating decision's denial of service 
connection for post-traumatic stress disorder (PTSD).  
However, service connection was established for this 
disability by a February 2006 rating decision.  In view of 
the foregoing, this issue has been resolved and is not on 
appeal before the Board.  See generally Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 
F.3d 1030 (Fed. Cir. 1997).

The Board notes that the record, to include the veteran's 
hearing testimony, raises the issue of entitlement to service 
connection for muscle damage of the left forearm, with 
retained metallic fragments, as residual of the service-
connected shell fragment wound.  This matter is referred to 
the RO for appropriate action.

For the reasons addressed in the REMAND portion of the 
decision below, the veteran's claim of service connection for 
numbness and weakness of the left forearm, as secondary to 
the shell fragment wound residuals, is REMANDED to the RO via 
the Appeals Management (AMC), in Washington, DC.  VA will 
notify the appellant if additional action is required on his 
part.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the issue adjudicated by this 
decision has been completed.

2.  The veteran's service-connected left forearm scar does 
not cover an area or areas exceeding 6 square inches (39 sq. 
cm.) nor 144 square inches (929 sq. cm.) or greater; is not 
manifested by frequent loss of skin over the scar; is not 
tender and painful on objective medical examination; nor has 
it resulted in limitation of motion, dermatitis and/or 
eczema.


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected 
shell fragment wound scar of the left forearm are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.31, 4.118, Diagnostic Codes 7800-
7805 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
sent pre-adjudication notice by a letter dated in July 2003, 
which is clearly prior to the January 2004 rating decision 
that is the subject of this appeal.  He was also sent 
additional notice by letters dated in March and July 2006.

Take together, these letters informed the veteran of the 
evidence necessary to substantiate his current appellate 
claim, what information and evidence he must submit, what 
information and evidence will be obtained by VA, and 
indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  
Moreover, the March and July 2006 letters included 
information regarding disability rating(s) and effective 
date(s) as mandated by the Court's holding in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All relevant medical records 
pertinent to the issue on appeal are in the claims folder.  
Nothing indicates that the veteran has identified the 
existence of any relevant evidence that has not been obtained 
or requested.  Further, he has had the opportunity to present 
evidence and argument in support of this claim, to include at 
the February 2007 hearing.  He was also accorded a VA medical 
examination in August 2003 which evaluated the severity of 
his service-connected left forearm scar.  Consequently, for 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

In the instant case, the Board finds that the veteran does 
not meet or nearly approximate the criteria for a compensable 
rating for his service-connected left forearm scar.

The criteria for evaluating scars is found at 38 C.F.R. § 
4.118, Diagnostic Codes 7800-7806.

Diagnostic Code 7800 evaluates scars based upon disfigurement 
of the head, face, or neck.  As the veteran's scar is on the 
left forearm, it is clearly not part of the head, face, or 
neck.  Consequently, this Code is not applicable in the 
instant case.

Diagnostic Codes 7801 and 7802 provide criteria to evaluate 
scars other than of the head, face, or neck.

Under Diagnostic Code 7801, scars, other than of the head, 
face or neck, that are deep or that cause limited motion 
warrant a 10 percent rating when the scars cover an area or 
areas exceeding 6 square inches (39 sq. cm.).  A 20 percent 
rating is warranted when the area or areas exceeds 12 square 
inches (77 sq. cm.).  A 30 percent rating requires an area or 
areas exceeding 72 square inches (465 sq. cm.), while a 40 
percent rating requires an area or areas exceeding 144 square 
inches (929 sq. cm.).

Under Diagnostic Code 7802, scars, other than of the head, 
face or neck, that are superficial and that do not cause 
limited motion warrant a 10 percent rating when the scars 
cover an area or areas of 144 square inches (929 sq. cm.) or 
greater.

Here, the August 2003 VA scars examination noted that the 
scar was located approximately midway on the dorsal surface 
of the left forearm.  It was found to be a 1 cm, transverse 
scar that was only slightly depressed.  The scar was also 
found to be 4 mm wide.  Thus, the service-connected left 
forearm scar does not cover an area or areas exceeding 6 
square inches (39 sq. cm.) nor 144 square inches (929 sq. 
cm.) or greater.  Accordingly, he does not meet or nearly 
meet the criteria for a compensable rating under either 
Diagnostic Code 7801 or 7802.

Diagnostic Code 7803 provides that superficial, unstable 
scars warrant a 10 percent evaluation.  A Note following this 
Code defines an unstable scar as one where, for any reason, 
there is frequent loss of skin over the scar.  A superficial 
scar is not one associated with underlying soft tissue 
damage.  

In the instant case, the Board acknowledges that while the 
August 2003 VA examination found that there was some 
underlying tissue loss with the slight depression of the 
service-connected left forearm scar, it was not adherent to 
underlying tissue; i.e., the competent medical evidence 
indicates that it is a superficial scar.  This finding is 
further supported by the fact that although the scar was 
somewhat hypopigmented, it was difficult to see from a 
distance and was not disfiguring.  However, there was no 
ulceration or breakdown of the skin.  Moreover, there was no 
edema, keloid formation, or active inflammation.  As such, 
the competent medical evidence does not reflect that there is 
frequent loss of skin over the scar.  Consequently, a 
compensable rating under Diagnostic Code 7803 is not 
warranted.

Diagnostic Code 7804 provides that a 10 percent disability 
rating is warranted for a tender and painful superficial 
scar.  The Board acknowledges that the veteran complained of 
numbness around the scar area, to include at his February 
2007 hearing.  However, the August 2003 VA examiner found 
that the scar was nontender to touch, and that it was not 
associated with pain.  Consequently, the Board must find that 
the competent medical evidence is against a finding that the 
veteran's scar is tender and painful on objective 
examination.  Therefore, he does not meet or nearly 
approximate the criteria for a compensable rating under 
Diagnostic Code 7804.

Diagnostic Code 7805 provides that a scar is to be evaluated 
based upon limitation of motion.  However, the August 2003 VA 
examiner found that there was no limitation of range of 
motion due to the scar.  Therefore, he is not entitled to 
consideration of a compensable rating pursuant to Diagnostic 
Code 7805.

Diagnostic Code 7806 is for evaluation of dermatitis or 
eczema.  However, the medical evidence does not reflect that 
the service-connected left forearm scar is manifested by any 
such impairment.  Moreover, this Code provides that a 10 
percent rating is warranted for dermatitis or eczema that 
affects at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  As noted above, the veteran's 
service-connected left forearm scar was found to be a 1 cm, 
transverse scar that was only slightly depressed.  The scar 
was also found to be 4 mm wide.  Thus, it does not cover at 
least 5 percent of the entire body and/or the exposed areas 
affected. Further, there is no indication that this scar is 
treated by intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for the 
requisite period.

For these reasons, the Board finds that the veteran does not 
meet or nearly approximated the criteria for a compensable 
rating for his service-connected left forearm scar under any 
of the potentially applicable Diagnostic Codes.  Thus, the 
preponderance of the evidence is against the claim.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; see also Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Consequently, 
the benefit sought on appeal must be denied.


ORDER

Entitlement to a compensable rating for shell fragment wound 
scar of the left forearm is denied.


REMAND

The Board observes that the January 2004 rating decision also 
denied the veteran's claim of service connection for 
numbness, weakness, left forearm, claimed as secondary to 
shell fragment wound residuals.  Further, his March 2004 
Notice of Disagreement (NOD) clearly referred to this claim, 
as well as testimony at the February 2007 hearing.  
Nevertheless, no Statement of the Case (SOC) was promulgated 
to the veteran as required by 38 C.F.R. §§ 19.29 and 19.30.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in circumstances where a NOD is filed, but a SOC has not 
been issued, the Board must remand the claim to direct that a 
SOC be issued. 

For these reasons, the appeal is REMANDED for the following:

The RO should issue to the veteran and his 
representative a SOC on the issue of 
entitlement to service connection for 
numbness, weakness, left forearm, claimed 
as secondary to shell fragment wound 
residuals.  They should be advised of the 
time period in which to perfect an appeal.

The case should then be returned to the Board for further 
appellate consideration provided the veteran perfects an 
appeal as to this service connection claim.  The purpose of 
this remand is to ensure procedural due process to the 
veteran.  By this remand, the Board intimates no opinion as 
to any final outcome warranted. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


